IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JOHN DATTALA,                                            No. 83939
                    Petitioner,
                    VS.
                    THE EIGHTH JUDICIAL DISTRICT                              FILE
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF CLARK;                            FEB 8 2022
                    AND THE HONORABLE ADRIANA                                         A. BROWN

                    ESCOBAR, DISTRICT JUDGE,
                                                                                DEpurt CLERK
                    Respondents,
                    and
                    EUSTACHIUS C. BURSEY; PRECISION
                    ASSETS; ACRY DEVELOPMENT LLC;
                    LILLIAN MEDINA; AND WFG
                    NATIONAL TITLE INSURANCE
                    COMPANY,
                    Real Parties in Interest.

                                          ORDER DENYING PETITION
                                This original petition for a writ of mandamus challenges a

                    district court partial summary judgment in a property title dispute. Having
                    considered the petition and its supporting documentation, we are not
                    persuaded that our extraordinary and discretionary intervention is
                    warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                    P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                    burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
                    Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing
                    that writ relief is an extraordinary remedy and that this court has sole
                    discretion in determining whether to entertain a writ petition). Specifically,
                    we generally decline to exercise our discretion to grant writ petitions
                    challenging orders resolving motions for summary judgment, and we are
                    not convinced any of the exceptions apply in this case. See Smith v. Eighth
SUPREME COURT
     OF
   NEVADA

(0) ISI4M   aftUp
                                                                            2 2- esci Zo
                Judicial Dist. Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997)
                (discussing the exceptions to the general rule). Moreover, the district court
                stated it would consider certifying the challenged order as final pursuant to
                NRCP 54(b) if a written motion were filed, which would make the order
                appealable.        See NRAP 3A(b)(1) (providing that final judgments are
                appealable); Pan, 120 Nev. at 223, 88 P.3d at 841 (recognizing that "an
                appeal is generally an adequate legal remedy that precludes writ relief).
                We therefore,
                              ORDER the petition DENIED.'




                           e.L.A             , J.
                Hardesty




                cc:   Hon. Adriana Escobar, District Judge
                      Benjamin B. Childs
                      Eustachius C. Bursey
                      Law Offices of John Benedict
                      Lillian Medina
                      Wright, Finlay & Zak, LLP/Las Vegas
                      The Ball Law Group LLC
                      Eighth District Court Clerk


                      'The motion to dismiss filed by real party in interest Precision Assets
                is denied as moot.

                      The Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
     OF
     NEVADA

(0) 1947A
                                                      2